EXHIBIT A-2 KEYSPAN NEW ENGLAND, LLC LIMITED LIABILITY COMPANY OPERATING AGREEMENT THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT of KeySpan New England, LLC (the "Company") is made as of , 2002, by and between the persons identified as the Members and Managers on Schedule A and Schedule B, respectively, attached hereto (such persons and their respective successors in office or in interest being hereinafter referred to individually as a "Manager" or "Member" or collectively as the "Managers" or "Members"). WHEREAS, the Company was formed as a limited liability company under the Massachusetts Limited Liability Company Act (as amended from time to time, the "Act") on , 2002; and WHEREAS, the Managers and the Members wish to set out fully their respective rights, obligations and duties regarding the Company and its assets and liabilities; NOW, THEREFORE, in consideration of the mutual covenants expressed herein, the parties hereby agree as follows: ARTICLE I - Organization and Powers 1.1. Organization . The Company has been formed by the filing of its Certificate of Organization with the Massachusetts Secretary of State pursuant to the Act. The Certificate of Organization may be restated by the Managers as provided in the Act or amended by the Managers to change the address of the office of the Company in Massachusetts and the name and address of its resident agent in Massachusetts or to make corrections required by the Act. Other additions to or amendments of the Certificate of Organization shall be authorized by the Members as provided in Section2.5. The Certificate of Organization, as so amended from time to time, is referred to herein as the Certificate. The Managers shall deliver a copy of the Certificate and any amendment thereto to any Member who so requests. 1.2. Purposes and Powers . The principal business activity and purpose of the Company (the Business) shall initially be to act as a holding company for its subsidiaries, which provide various energy-related and non-energy-related products and services, and to engage in any business related thereto or useful in connection with the foregoing. However, the business and purposes of the Company shall not be limited to its initial principal business activity and, unless the Members otherwise determine, the Company shall have authority to engage in any other lawful business, trade, purpose or activity permitted by the Act, and it shall possess and may exercise all of the powers and privileges granted by the Act and any powers incidental thereto, so far as such powers and privileges are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the Company, including without limitation the following powers: (a) to conduct its business and operations in any state, territory or possession of the United States or in any foreign country or jurisdiction; (b) to purchase, receive, take, lease or otherwise acquire, own, hold, improve, maintain, use or otherwise deal in and with, sell, convey, lease, exchange, transfer or otherwise dispose of, mortgage, pledge, encumber or create a security interest in all or any of its real or personal property, or any interest therein, wherever situated; (c) to borrow or lend money or obtain or extend credit and other financial accommodations, to invest and reinvest its funds in any type of security or obligation of or interest in any public, private or governmental entity, and to give and receive interests in real and personal property as security for the payment of funds so borrowed, loaned or invested; (d) to make contracts, including contracts of insurance, incur liabilities and give guaranties, whether or not such guaranties are in furtherance of the business and purposes of the Company, including without limitation guaranties of obligations of other persons who are interested in the Company or in whom the Company has an interest; (e) to appoint one or more Managers of the Company, to employ officers, employees, agents and other persons, to fix the compensation and define the duties and obligations of such personnel, to establish and carry out retirement, incentive and benefit plans for such personnel and to indemnify such personnel to the extent permitted by this Agreement and the Act; (f) to make donations irrespective of benefit to the Company for the public welfare or for community, charitable, religious, educational, scientific, civic or similar purposes; and (g) to institute, prosecute and defend any legal action or arbitration proceeding involving the Company, and to pay, adjust, compromise, settle or refer to arbitration any claim by or against the Company or any of its assets. 1.3. Principal Place of Business . The principal office and place of business of the Company shall initially be One Beacon Street, Boston, Massachusetts 02108. After giving notice to the Members, the Managers may change the principal office or place of business of the Company at any time and may cause the Company to establish other offices or places of business. 1.4. Fiscal Year . The fiscal year of the Company shall end on December 31 in each year. 1.5. Qualification in Other Jurisdictions . The Managers shall cause the Company to be qualified or registered under applicable laws of any jurisdiction in which the Company transacts business and shall be authorized to execute, deliver and file any certificates and documents necessary to effect such qualification or registration, including without limitation the appointment of agents for service of process in such jurisdictions. ARTICLE II - Members 2.1. Members . The initial Members of the Company and their addresses shall be listed on ScheduleA and such Schedule shall be amended from time to time by the Managers to reflect the withdrawal of Members or the admission of new or additional Members pursuant to this Agreement. ScheduleA shall set forth the percentage interest which each Member holds in the profits and losses of the Company (the Membership Interests). The Members shall constitute a single class or group of Members of the Company for all purposes of the Act, unless otherwise explicitly provided herein. The Managers shall notify the Members of changes in ScheduleA , which shall constitute the record list of the Members for all purposes of this Agreement. 2.2. Admission of New Members . Additional persons may be admitted to the Company as Members and may participate in the profits, losses, distributions, allocations and capital contributions of the Company upon such terms as are established by the Managers, which may include the establishment of classes or groups of one or more Members having different relative rights, powers and duties, or the right to vote as a separate class or group on specified matters, by amendment of this Agreement under Section10.4. Existing Members shall have no preemptive or similar right to subscribe to the purchase of new membership interests in the Company. 2.3. Meetings of Members. (a) Annual Meetings . An annual meeting of the Members shall be held within six months after the end of the Companys fiscal year. The date and hour of such meeting shall be fixed by the Managers. The purposes for which the annual meeting is to be held may be specified by the Managers or the President. In the event that no date for the annual meeting is established or if no annual meeting is held in accordance with the foregoing provisions, a special meeting may be held in lieu thereof, and any action taken at such meeting shall have the same effect as if taken at the annual meeting. (b) Special Meetings . Special meetings of Members may be called for any proper purpose at any time by the Managers or by any Member owning at least 20% of the outstanding Membership Interests. The Managers or the Members calling the meeting shall determine the date, time and place of each meeting of Members, and written notice thereof shall be given by the Managers to each Member not less than seven days or more than 60days prior to the date of the meeting. Notice shall be sent to Members of record on the date when the meeting is called. The business of each meeting of Members shall be limited to the purposes described in the notice. A written waiver of notice, executed before or after a meeting by a Member or its authorized attorney and delivered to the Managers, shall be deemed equivalent to notice of the meeting. (c) Quorum . Persons holding a majority of the Membership Interests shall constitute a quorum for the transaction of any business at a meeting of Members. Members may attend a meeting in person or by proxy. Members may also participate in a meeting by means of conference telephone or similar communications equipment that permits all Members present to hear each other. If less than a quorum of the Members is present, the meeting may be adjourned by the chairman to a later date, time and place, and the meeting may be held as adjourned without further notice. When an adjourned meeting is reconvened, any business may be transacted that might have been transacted at the original meeting. 2.4. Action Without a Meeting . There is no requirement that the Members hold a meeting in order to take action on any matter. Any action required or permitted to be taken by the Members may be taken without a meeting if one or more written consents to such action shall be signed by Members who hold the Membership Interests in the Company required to approve the action being taken. Such written consents shall be delivered to the Managers at the principal office of the Company and unless otherwise specified shall be effective on the date when the first consent is so delivered. The Managers shall give prompt notice to all Members who did not consent to any action taken by written consent of Members without a meeting. 2.5. Voting Rights . Unless otherwise required by the Act or this Agreement, all actions, approvals and consents to be taken or given by the Members under the Act, this Agreement or otherwise shall require the affirmative vote or written consent of Members holding a majority of the Membership Interests. 2.6. Limitation of Liability of Members . Except as otherwise provided in the Act, no Member of the Company shall be obligated personally for any debt, obligation or liability of the Company or of any other Member, whether arising in contract, tort or otherwise, solely by reason of being a Member of the Company. Except as otherwise provided in the Act, by law or expressly in this Agreement, no Member shall have any fiduciary or other duty to another Member with respect to the business and affairs of the Company, and no Member shall be liable to the Company or any other Member for acting in good faith reliance upon the provisions of this Agreement. No Member shall have any responsibility to restore any negative balance in its Capital Account (as defined in Section6.1) or to contribute to or in respect of the liabilities or obligations of the Company or return distributions made by the Company except as required by the Act or other applicable law; provided, however, that Members are responsible for their failure to make required Contributions under Section6.2. The failure of the Company to observe any formalities or requirements relating to the exercise of its powers or the management of its business or affairs under this Agreement or the Act shall not be grounds for making its Members or Managers responsible for the liabilities of the Company. 2.7. Authority . Unless specifically authorized by the Managers, no Member that is not a Manager shall be an agent of the Company or have any right, power or authority to act for or to bind the Company or to undertake or assume any obligation or responsibility of the Company or of any other Member. 2.8. No Right to Withdraw . No Member shall have any right to resign or withdraw from the Company without the consent of the other Members or to receive any distribution or the repayment of its capital contribution except as provided in Section7.2 and ArticleIX upon dissolution and liquidation of the Company. No Member shall have any right to have the fair value of its Membership Interest in the Company appraised and paid out upon the resignation or withdrawal of such Member or any other circumstances. 2.9. Rights to Information . The Managers shall keep or cause the Treasurer to keep complete and accurate books and records of the Company on the income tax method of reporting and otherwise in accordance with generally accepted accounting principles consistently applied, which shall be maintained and be available, in addition to any documents and information required to be furnished to the Members under the Act, at the office of the Company for examination and copying by any officer, Member or Manager, or his, her or its duly authorized representative, at its reasonable request and at its expense during ordinary business hours. A current list of the full name and last known address of each officer, Member and Manager; a copy of this Agreement and any amendments thereto; the Certificate, including all certificates of amendment thereto; and copies of the Companys financial statements and federal, state and local income tax returns and reports, if any, for the three most recent fiscal years, shall be maintained at the registered office of the Company. 2.10. Reports . Within 120 days after the end of each fiscal year, the Managers shall, upon the request of any Member, cause to be prepared and sent to all Members a financial report of the Company, including a balance sheet and a profit and loss statement, and, if such profit and loss statement is not prepared on a cash basis, a statement of changes in financial position. Within 90 days after the end of each fiscal year, the Managers shall furnish (or cause to be furnished) to all Members with such information as may be needed to enable the Members to file their federal income tax returns and any required state income tax return. The cost of all such reporting shall be paid by the Company as a Company expense. Any Member may, at any time, at its own expense, cause an audit of the Company books to be made by a certified public accountant of its own selection. All expenses incurred by such accountant shall be borne by such Member. ARTICLE III - Management 3.1. Managers . Steven L. Zelkowitz, Richard A. Rapp, Jr. and Chester R. Messer shall be the initial Managers of the Company. The names and addresses of the Managers shall be listed on Schedule B and such Schedule shall be amended from time to time by the Managers to reflect the resignation or removal of Managers or the appointment of new or additional Managers pursuant to this Agreement. 3.2. Term; Qualification . The number of Managers shall be fixed at the annual meeting of the Members and, except as provided in this Article III, the Managers shall be elected at such annual meeting and shall hold office until the next annual meeting and until their successors are elected and qualified. Each Manager shall devote such time to the business and affairs of the Company as is reasonably necessary for the performance of such Managers duties, but shall not be required to devote full time to the performance of such duties and may delegate its responsibilities as provided in Section3.3. A Manager need not be a Member. 3.3. Powers and Duties of the Managers . The business and affairs of the Company shall be managed under the direction of the Managers, who shall have and may exercise on behalf of the Company all of its rights, powers, duties and responsibilities under Section1.2 or as provided by law, including without limitation the right and authority: (a) to manage the business and affairs of the Company and for this purpose to employ, retain or appoint any officers, employees, consultants, agents, brokers, professionals or other persons in any capacity for such compensation and on such terms as the Managers deem necessary or desirable and to delegate to such persons such of their duties and responsibilities as the Managers shall determine; (b) to enter into, execute, deliver, acknowledge, make, modify, supplement or amend any documents or instruments in the name of the Company; (c) to borrow money or otherwise obtain credit and other financial accommodations on behalf of the Company on a secured or unsecured basis as provided in Section1.2(c), and to perform or cause to be performed all of the Companys obligations in respect of its indebtedness and any mortgage, lien or security interest securing such indebtedness; and (d) to make elections and prepare and file returns regarding any federal, state or local tax obligations of the Company. Unless otherwise provided in this Agreement, any action taken by a Manager, and the signature of a Manager on any agreement, contract, instrument or other document on behalf of the Company, shall be sufficient to bind the Company and shall conclusively evidence the authority of that Manager and the Company with respect thereto. 3.4. [Intentionally Omitted] 3.5. Bank Accounts . The Managers or the Treasurer shall be responsible for causing one or more accounts to be maintained in a bank (or banks), which accounts shall be used for the payment of the expenditures incurred by the Managers and the officers in connection with the business of the Company, and in which shall be deposited any and all cash receipts of the Company. All deposits and funds not needed for the operations of the Company may be invested in such short-term investments as the Board of Managers may approve. 3.6. Reliance by Third Parties . Any person dealing with the Company, the Managers or any Member may rely upon a certificate signed by any Manager as to (i)the identity of any Manager or Member; (ii)any factual matters relevant to the affairs of the Company; (iii)the persons who are authorized to execute and deliver any document on behalf of the Company; or (iv) any action taken or omitted by the Company, the Managers or any Member. 3.7. Resignation and Removal . Any Manager may resign upon at least 30 days' notice to the Members and the other Managers (unless notice is waived by them). Any Manager may be removed at any time with or without cause by the Members. 3.8. Vacancies . A vacancy among the Managers may be filled by the remaining Managers by the election of a Manager to hold office until the next annual meeting of the Members and the Managers successor is elected and qualified. Any vacancy among the Managers may also be filled by the Members and the person so chosen shall displace any successor chosen by the remaining Managers. 3.9. Annual Meetings . Immediately after each annual meeting of Members, or the special meeting held in lieu thereof, and at the place thereof, if a majority of the Managers, thereby representing a quorum, are present there shall be a meeting of the Managers without notice; but if such quorum of the Managers is not present, or if present do not proceed immediately thereafter to hold a meeting of the Managers, the annual meeting of the Managers shall be called in the manner hereinafter provided with respect to the call of special meetings of the Managers. 3.10. Regular Meetings . Regular meetings of the Managers may be held at such times and places as shall from time to time be fixed by the Managers and no notice need be given of regular meetings held at times and places so fixed, provided, however, that any resolution relating to the holding of regular meetings shall remain in force only until the next annual meeting of Managers, or the special meeting held in lieu thereof, and that if at any meeting of the Managers, at which a resolution is adopted fixing the times or place or places for any regular meetings, any Manager is absent, no meeting shall be held pursuant to such resolution until either each such absent Manager has in writing or by electronic mail approved the resolution or seven days have elapsed after a copy of the resolution certified by the Secretary has been mailed, postage prepaid, addressed to each such absent Manager at such Managers last known home or business address. 3.11. Special Meetings and Action of Managers . Unless otherwise determined by the Members or Managers, all action to be taken by the Managers shall be taken by majority vote or written consent of a majority of the Managers then in office. There is no requirement that the Managers hold a meeting in order to take action on any matter. Meetings of the Managers may be called by the President or by any Manager. If action is to be taken at a meeting of the Managers, notice of the time, date and place of the meeting shall be given to each Manager by an officer or the Manager calling the meeting by personal delivery, telephone or facsimile sent to the business or home address of each Manager at least 24hours in advance of the meeting, or by written notice mailed to each Manager at either such address at least 72hours in advance of the meeting; however, no notice need be given to a Manager who waives notice before or after the meeting, or who attends the meeting without protesting at or before its commencement the inadequacy of notice to him or her. Managers may also attend a meeting in person or by proxy, and they may also participate in a meeting by means of conference telephone or similar communications equipment that permits all Managers present to hear each other. A chairman selected by the Managers shall preside at all meetings of the Managers. The chairman shall determine the order of business and the procedures to be followed at each meeting of the Managers. 3.12. Officers of the Company. (a) Enumeration . The officers of the Company shall be a President, a Treasurer, a Secretary and such other officers as the Managers may elect or appoint (individually, an Officer and collectively, the Officers). An individual may serve in more than one capacity as an officer of the Company. Individuals who serve as officers of the Company may but need not be Members or Managers. (b) President . The President shall be the chief executive officer of the Company. Subject to the direction of the Managers, the President shall have general and active charge, control and supervision over the management and direction of the business, property and affairs of the Company and have general responsibility for its day-to-day operations. The President shall preside, when present, at all meetings of the Members and of the Managers. In the absence or disability of the President, or in case of an unfilled vacancy in that office, the Managers may designate a Vice-President or other officer of the Company to perform the duties and exercise the powers of the President. (c) Treasurer . The Treasurer shall have responsibility for the care and custody of the funds and books of account of the Company and shall have and exercise all the powers and duties commonly incident to such office. The Treasurer may endorse for deposit or collection all checks, notes, drafts and instruments for the payment of money, payable to the Company or to its order. He shall cause to be kept accurate books of account of all monies received and paid on account of the Company. (d) Secretary . The Secretary shall keep accurate records of all meetings and actions of the Members and the Managers and shall perform all the duties commonly incident to such office and shall perform such other duties and have such other powers as the Managers shall from time to time designate or as may be otherwise provided for in this Agreement. An Assistant Secretary, upon appointment by the Managers or the President, shall have all the powers of the Secretary except as specifically limited by a vote of the Managers or the President. In the absence of the Secretary and any Assistant Secretary, a Secretary Pro Tempore may be elected or appointed by the Managers or the President to perform the Secretarys duties. (e) Removal and Resignation . All Officers shall hold office at the pleasure of the Managers and may be removed by a vote of the Managers with or without cause. Any Officer may resign by delivering his written resignation to the Company at its principal office and such resignation shall be effective upon receipt unless it is specified to be effective at some other time or upon the happening of some other event. 3.13. Compensation; Reimbursement for Expenses . Each Manager and Officer shall receive such compensation for his services and benefits as may be approved from time to time by the Managers. In addition, the Managers and Officers shall be entitled to reimbursement for all reasonable out-of-pocket expenses incurred by them in connection with the performance of their duties for the Company. 3.14. Limitation of Liability of Managers and Officers . No Manager or Officer shall be obligated personally for any debt, obligation or liability of the Company or of any Member, whether arising in contract, tort or otherwise, solely by reason of being or acting as Manager or Officer of the Company. No Manager or Officer shall be personally liable to the Company or to its Members for breach of any fiduciary or other duty that does not involve (i)a breach of the duty of loyalty to the Company or its Members, (ii)acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; or (iii)a transaction from which the Manager derived an improper personal benefit. ARTICLE IV - Indemnification 4.1. Definitions. For purposes of this Article IV: Manager includes (i)a person serving as a Manager or an Officer of the Company or in a similar executive capacity appointed by the Managers and exercising rights and duties delegated by the Managers, (ii)a person serving at the request of the Company as a director, Manager, officer, employee or other agent of another organization, and (iii)any person who formerly served in any of the foregoing capacities; expenses means all expenses, including attorneys fees and disbursements, actually and reasonably incurred in defense of a proceeding or in seeking indemnification under this Article, and except for proceedings by or in the right of the Company or alleging that a Manager received an improper personal benefit, any judgments, awards, fines, penalties and reasonable amounts paid in settlement of a proceeding; and proceeding means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, and any claim which could be the subject of a proceeding. 4.2. Right to Indemnification . Except as limited by law and subject to the provisions of this Article, the Company shall indemnify each of its Managers against all expenses incurred by them in connection with any proceeding in which a Manager is involved as a result of serving in such capacity, except that no indemnification shall be provided for a Manager regarding any matter as to which it shall be finally determined that such Manager did not act in good faith and in the reasonable belief that its action was in the best interests of the Company. Subject to the foregoing limitations, such indemnification may be provided by the Company with respect to a proceeding in which it is claimed that a Manager received an improper personal benefit by reason of its position, regardless of whether the claim arises out of the Managers service in such capacity, except for matters as to which it is finally determined that an improper personal benefit was received by the Manager. 4.3. Award of Indemnification . The determination of whether the Company is authorized to indemnify a Manager hereunder and any award of indemnification shall be made in each instance (a)by a majority of the Managers who are not parties to the proceeding in question, (b)by independent legal counsel appointed by the Managers or the Members or (c)by the holders of a majority of the Membership Interests of the Members who are not parties to the proceeding in question If indemnification is denied, the applicant may seek an independent determination of its right to indemnification by a court having jurisdiction, and in such event, the applicant shall have the burden of proving that the applicant was eligible for indemnification under this Article.
